Citation Nr: 0312667	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  91-38 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for chronic 
lumbosacral strain, radicular pain, and a herniated disc, 
currently evaluated as 60 percent disabling from August 20, 
1998, and entitlement to an increased rating for that 
disability, evaluated as 40 percent disabling prior to August 
20, 1998.  

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU) based on 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Jerome A. Murphy, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
December 1989.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1990 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  By that 
decision, the veteran's claim for entitlement to service 
connection for chronic lumbosacral strain and radicular pain, 
and for residuals of a right knee injury was granted, and 
initial 10 percent evaluations were assigned for those 
disabilities.  By a rating decision of January 1991, the RO 
also denied entitlement to TDIU benefits.  

Ultimately, following a series of BVA remands and rating 
decisions, the veteran was granted an increased 40 percent 
evaluation for his lumbosacral strain and a 20 percent 
evaluation for his residuals of a right knee injury.  His 
claim for entitlement to TDIU benefits remained denied.  The 
veteran appealed a November 1998 Board decision to the United 
States Court of Appeals for Veterans Claims (Court), and 
pursuant to a Joint Motion for Remand filed by the VA 
Secretary and the veteran, the Court issued an Order in March 
2000 vacating the Board's November 1998 decision, and 
remanded the case back to the Board.  

In January 2001, the Board again remanded the case back to 
the RO for further evidentiary development.  Pursuant to the 
evidence obtained through the requested development, the 
veteran was assigned an increased 60 percent evaluation for 
his lumbosacral strain, effective from August 20, 1998.  The 
40 percent evaluation remained in effect prior to August 20, 
1998.  The 20 percent evaluation for the veteran's residuals 
of a right knee injury was continued, and his claim for 
entitlement to TDIU benefits was denied.  The veteran 
continued his appeal, contending that he should be entitled 
to receive a disability evaluation in excess of 40 percent 
prior to August 20, 1998, for his lumbosacral strain, and 
entitlement to an evaluation in excess of 60 percent for that 
disability after August 20, 1998.  In addition, the veteran 
asserted that he should be entitled to a disability 
evaluation in excess of 20 percent for his residuals of a 
right knee injury, and for entitlement to TDIU benefits.  A 
rating decision of August 2002 established that the veteran 
should be entitled to assignment of a 60 percent disability 
rating for his lumbosacral strain, effective from August 20, 
1998.  A Supplemental Statement of the Case (SSOC) was issued 
at that time and is the latest SSOC currently of record.  The 
case has been returned to the Board for further review.  

As a preliminary matter, the Board observes that in recent 
statements received from the veteran's attorney, the veteran 
appears to contend that he should be entitled to receive VA 
compensation at the maximum level for his now service-
connected disabilities dating from the time of his discharge 
from service.  Such issue is not currently before the Board.  
Accordingly, that issue is referred back to the RO for any 
action deemed appropriate.  


REMAND

As noted, the veteran presently contends that the severity of 
his service-connected lumbosacral strain with related 
radicular pain and a herniated disc, in addition to his 
residuals of a right knee injury, are not adequately 
reflected by the currently assigned disability ratings.  
Accordingly, he seeks entitlement to evaluations in excess of 
20 percent for his residuals of a right knee injury, and in 
excess of 40 percent for his lumbosacral strain prior to 
August 20, 1998, and an evaluation in excess of 60 percent 
after August, 1998, for that disability.  In addition, the 
veteran maintains that he is unable to obtain or retain 
gainful employment as a result of his service-connected 
disabilities.  Accordingly, he seeks entitlement to TDIU 
benefits.  

The Board notes that the latest SSOCs addressing those issues 
were provided in April 2002 and in August 2002.  Since that 
time, the veteran submitted additional evidence consisting of 
clinical treatment records and medical statements dated in 
December 2002.  The Board has reviewed that evidence, and 
concludes that it pertains to the issues on appeal, and may 
have significant impact on the veteran's claims if 
considered. Such evidence was submitted shortly after the 
latest SSOC was issued.  

In statements received from the veteran and his attorney 
dated in March 2003, the veteran has expressed a clear desire 
to have his case remanded back to the RO in order that the 
newly submitted evidence can be considered.  The veteran 
expressly stated that he did not wish to waive his right to 
have that evidence reviewed by the agency of original 
jurisdiction.  The Board observes that the RO has not had an 
opportunity to review the additional medical evidence 
received from the veteran.  Therefore, in light of the 
statements submitted by the veteran via his attorney, the 
Board finds that the case must again be remanded back to the 
RO in order that the additional evidence can be properly 
considered, and that an additional SSOC addressing the above-
captioned issues can be provided.  

Therefore, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following:  

The RO is requested to review all 
relevant medical evidence submitted after 
the August 2002 SSOC pertaining to the 
issues on appeal was provided to the 
veteran.  After providing the veteran and 
his attorney with any required notice, 
the RO is requested to provide an 
additional SSOC addressing the above-
captioned issues on appeal.  If the 
decision reached with respect to any of 
the above issues is unfavorable to the 
veteran, he and his attorney should be 
afforded an appropriate time to respond 
before the case is returned to the Board 
for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




